El Juez Asociado SR. Fbanoo Soto,
emitió la opinión del tribunal.
Se presentó al Registro de la Propiedad de Guayama, para su inscripción, la escritura No. 59, otorgada en 30 de noviembre de 1921 ante el notario Manuel A. Rivera, me-diante la cual Silverio Carattini y Carattini, actuando como apoderado de Pedro Rosario Carattini, vendió a Josefa Plo-res y Planellas, de estado casada, una finca urbana radicada en Aibonito. En .dicha escritura se consignó además que la finca adquirida no tiene el carácter de bien ganancial porque la cantidad pagada por la adquirente corresponde a sus bie-nes privativos.
El registrador denegó la inscripción fundándose en que el poder que ostenta Silverio Carattini y Carattini y que se inserta en la escritura, no está debidamente legalizado; y además señaló el defecto subsanable de no acreditarse que el dinero con que se lia hecho la compra de la finca sea pri-vativo de la compradora.
La nota del registrador fué recurrida para ante nos y es objeto de nuestra resolución final.
Resulta cierto que Pedro Rosario Carattini, residente en la ciudad de Baltimore, Estado de Maryland, compareció ante el notario William E. Schol y otorgó el poder que se refiere e inserta en la escritura de venta, pero no consta del mismo poder ni de otro documento que la firma del notario haya sido autenticada o legalizada en forma alguna.
*126El artículo 69 de la Ley de Evidencia, enmendado según la Ley de 24 de febrero de 1906, dice así:
“Art. 69. — Otros documentos oficiales podrán probarse como sigue:
ift tí» # # # . 6# ■#
“7. Los documentos de cualquiera otra clase en un Estado de la Unión, mediante el original o una copia, certificada por el guardador legal de aquél, acompañada de la certificación del Secretario de Es-tado, un juez de la Corte Suprema, superior, o del condado, o alcalde de una ciudad de dicho Estado, haciendo constar que la copia está certificada en debida forma por el funcionario encargado oficialmente de la custodia del original.”
La disposición legal anterior es enteramente aplicable al presente recurso y puede notar la recurrente que existe en nuestro estatuto una ley clara que prevé lá forma en que deben legalizarse los documentos que otorga un notario en un 'Estado de la Unión para que puedan surtir todos sus efectos legales en Puerto Rico.
En consecuencia, no apareciendo de la escritura de venta ni de ningún otro documento que al poder otorgado por Pedro Rosario Carattini ante el notario William E. Schol se baya acompañado la certificación expedida por álguno de los fun-cionarios a que alude la disposición arriba citada, autenti-cándose por ese medio la firma del notario, es fácil entender que el registrador estuvo justificado al denegar la inscrip-ción de la venta, toda vez que faltando la autenticidad de la firma del notario autorizante, el poder más bien tiene el ca-rácter de un documento privado para los efectos del registro.
Habiendo llegado a la conclusión que antecede que implica la no inscripción de la escritura de venta, podría omitirse la consideración del segundo defecto subsanable apuntado. Sin embargo, es conveniente decir que la simple manifesta-ción del otro cónyuge no es bastante, como se ba decidido por esta misma corte en Feliú v. El Registrador, 16 D. P. R. 766.
*127En el presente caso, además de la aceptación del esposo, en la escritura se fija, con referencia a lieclios concretos, el origen privativo del dinero invertido en la compra. Acredi-tados esos lieclios, quedaría justificado el carácter privativo de los bienes. Véanse las decisiones de esta corte en los casos de Sociedad Protectora de Niños v. El Registrador de San Juan, 29 D. P. R. 974, y Usera v. El Registrador de San Juan, (pág. 89).
Por las razones que anteceden la nota del registrador debe ser confirmada.

Confirmada la nota recurrida.

■ Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.